In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00085-CV



   $990.00 IN U.S. CURRENCY, GARMIN NUVI GPS,
            GARMIN LARGE SCREEN GPS,
  AND KD ANDROID COMPUTER TABLET, Appellants

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 83660




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
        Robert Bruce Daugherty appeals from the trial court’s forfeiture order, which deemed as

contraband his $990.00 in U.S. currency, Garmin NUVI GPS, Garmin Large Screen GPS, and KD

Android Computer Tablet. See TEX. CODE CRIM. PROC. ANN. art. 59.02 (West Supp. 2014). On

appeal,1 Daugherty argues (1) that because he is indigent, the trial court erred in denying his request

for court-appointed counsel and (2) that the trial court erred in denying his request to continue this

case until the final disposition of his related criminal case.

        We addressed these same issues in detail in our opinion of this date on Daugherty’s appeal

in cause number 06-14-00084-CV. For the reasons stated therein, we likewise conclude that

Daugherty was not entitled to court-appointed counsel and that the trial court properly exercised

its discretion in denying Daugherty’s motion for continuance.

        We affirm the trial court’s judgment.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         March 24, 2015
Date Decided:           March 31, 2015




1
 In companion case 06-14-00084-CV, Daugherty appeals an order of forfeiture, which deemed his 2008 Mazda,
vehicle identification number 1YVHP80C385M37457, and $1,608.00 in U.S. currency to be contraband.

                                                   2